Citation Nr: 1329516	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-14 853	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lung disorder 
related to asbestos exposure.

2.  Entitlement to service connection for a lung disorder 
related to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1956 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Veteran asked that jurisdiction 
over his claims file be maintained by the RO in St. 
Petersburg, Florida since he residences in both 
Massachusetts and Florida.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung 
disorder related to asbestos exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for asbestosis in a 
June 1990 rating decision.  The Veteran did not appeal that 
decision or submit new and material evidence within the one 
year appeal period.

2.  New evidence submitted subsequent to June 1990 in 
support of the Veteran's claim for service connection for a 
lung disorder related to asbestos exposure in service is 
material evidence.


CONCLUSIONS OF LAW

1.  The June 1990 RO rating decision that denied service 
connection for asbestosis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.201, 20.302, 
20.1103 (2013).

2.  New and material evidence has been received and the 
Veteran's claim for service connection for a lung disorder 
related to asbestos exposure is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision with respect to the issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lung disorder related to asbestos exposure, the Board finds 
that discussion of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  

The Veteran's claim for service connection for a "lung 
condition" (characterized by the RO as asbestosis) was 
earlier denied by the RO in a rating decision issued in June 
1990.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of 
a RO decision to initiate an appeal by filing a Notice of 
Disagreement with the decision.  The decision becomes final 
if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not 
at any time indicate disagreement with this rating decision.  
Moreover, the record does not show that the Veteran, 
following the rating decision, submitted medical 
documentation, lay statements, or other evidence 
constituting new and material evidence within the one-year 
appeal period.  38 C.F.R. § 3.156(b) (2013).  Therefore, the 
Board finds that the rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2013).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as this one, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, June 1990 in 
the present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that, when determining whether the 
submitted evidence meets the definition of new and material 
evidence, VA must consider whether the new evidence could, 
if the claim were reopened, reasonably result in 
substantiation of the claim.  Shade v. Shinseki, 24 Vet. 
App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is 
new if it has not been previously submitted to agency 
decision makers and is material if, when considered with the 
evidence of record, it would at least trigger VA's duty to 
assist by providing a medical opinion, which might raise a 
reasonable possibility of substantiating the claim.  Id.  

With the above criteria in mind, the Board notes that the 
June 1990 rating decision denied the claim of service 
connection for asbestosis because, among other things, the 
Veteran did not have a current disability.  

In this regard, the Board notes that in order to establish 
service connection, there must be, among other things, 
medical evidence of a current disability.  See 38 C.F.R. 
§ 3.303 (2013); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Moreover, since the 
June 1990 rating decision VA has received new evidence 
consisting of the September 2010 hearing testimony and 
imaging studies of the chest from March 2007, May 2007 and 
October 2009.  Additionally, the Board finds this new 
evidence to also be material evidence as to the Veteran's 
claim for service connection for a lung disorder related to 
asbestos exposure.  

Specifically, the Veteran through his personal hearing 
testimony provided VA for the first time with specifics as 
to his military service, his duties therein, and how he 
believes he was exposed to asbestos.  He also testified to 
his post-service occupational history and that he had no 
opportunity for exposure to asbestos after service.  The 
imaging studies are also material evidence in that they 
suggest that there are radiographic findings consistent with 
asbestos exposure.  In summary, the Board finds this 
evidence is material as it tends to establish an event in 
service (i.e., the Veteran's exposure to asbestos in 
service) and that he currently has an asbestos-related lung 
disorder.  

Therefore, the Board finds the testimony and medical 
records, the credibility of which must be presumed (see 
Duran, supra), are both new and material evidence as defined 
by regulation.  See 38 C.F.R. §§ 3.156(a), 3.303 (2013); 
Shade, supra.  The claim of entitlement to service 
connection for a lung disorder related to asbestos exposure 
is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been presented, the 
Veteran's claim for service connection for a lung disorder 
related to asbestos exposure is reopened and, to that extent 
only, the appeal is granted.


REMAND

The Board finds that the merits of the Veteran's reopened 
claim for service connection for a lung disorder related to 
asbestos exposure in service must be remanded for additional 
development because there appears to be outstanding medical 
treatment records relating to the Veteran's current lung 
disorder.  

Specifically, while at his personal hearing the Veteran 
submitted reports of radiographic studies of his lungs from 
a private medical care provider, he did not submit any 
actual treatment records.  Those treatment records may be 
very probative to the issue of whether the Veteran has a 
current lung disorder that is related to asbestos exposure.  
See 38 C.F.R. § 3.303; Rabideau, supra.  Consequently, the 
Board finds that a remand is required for the Veteran to be 
given an opportunity to submit either a copy of the complete 
treatment records from his private treating physician or 
physicians who have treated him for his lung problems or 
provide VA with a completed release for it to obtain such 
records.  See 38 U.S.C.A. § 5103A(d) (West 2002); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them).

It is also unclear whether the Veteran has received any 
treatment at a VA medical facility for his lung problems.  
The Board notes that the Veteran and his spouse testified 
that he was treated at the Boston VA Medical Center for a 
pneumothorax of the right lung; however, those treatment 
records are already in the claims file.  It is unclear from 
the testimony, however, whether he has received any 
additional treatment at any VA medical facility for his lung 
problems.  On remand, the Veteran should be contacted and 
asked to identify any VA medical facility at which he has 
received treatment at for his lung condition.  If so, such 
records should be associated with his claims file.  See 
38 U.S.C.A. § 5103A(d); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA adjudicators are deemed to have 
constructive notice of VA treatment records).

In addition, the Board finds that further develop is needed 
to corroborate the Veteran's claim of exposure to asbestos 
in service.  At the September 2010 hearing, the Veteran 
testified that he believes he was exposed to asbestos while 
aboard two ships, the U.S.S. York County and the "U.S.S. 
Constant" (sic) (which, per his personnel records, was 
actually the U.S.S. Compton).  Specifically, the Veteran 
testified that while aboard these ships, the "radio shack" 
where he worked underwent renovations in which the pipes and 
insulation were replaced causing asbestos/dust to cover 
everything.  He testified that there was even one point that 
the dust was so thick in the radio room that they had to 
leave.  They were not given any protective gear.  Moreover, 
the Veteran's service personnel records show that he was 
aboard the U.S.S. York County from November 1957 to 
September 1961 and the U.S.S. Compton from November 1968 
until his discharge in April 1970.  Therefore, a remand is 
required for efforts to be made pursuant to the M21-1MR 
provisions to develop the Veteran's claim of asbestos 
exposure while aboard these two ships, including obtaining 
ship histories and/or logs that would show renovation or 
overhaul of the radio room where the Veteran worked.  See 
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases;" M21-1MR, Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

Given the current record, which includes competent lay 
testimony as to an in-service injury and competent medical 
evidence suggesting he has a current lung disorder 
consistent with exposure to asbestos as well as the 
Veteran's in-service and post-service work history, the 
Board finds that a remand for a VA examination is also 
necessary to obtain a diagnosis of all of his lung disorders 
and a medical opinion as to whether any are related to 
service included his alleged asbestos exposure.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  Contact the Veteran and ask him to 
complete a release forms authorizing VA 
to obtain all treatment records of the 
private physician or physicians who have 
treated him for his lung problems since 
1970 including those who prepared the 
radiographic reports he submitted at his 
personal hearing.  He should be advised 
that the actual physician's treatment 
records, not just the radiographic 
reports already submitted, are what VA 
is seeking to obtain.  The Veteran 
should be advised that, in lieu of 
submitting a completed release forms, he 
can submit these private medical 
treatment records to VA himself.  If the 
Veteran provides completed release 
forms, then the medical records 
identified should be requested.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  
The Veteran and his representative 
should be notified of unsuccessful 
efforts in this regard and afforded an 
opportunity to submit the identified 
records.

2.  Contact the Veteran and ask him to 
identify all VA medical facilities at 
which he received medical treatment for 
his lung problems since 1970 and the 
approximate dates of such treatment.  If 
the Veteran identifies any VA treatment, 
then request his medical records from 
the VA medical facility identified for 
the period identified.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records 
are not available.  
3.  Conduct all necessary development as 
set forth in the M21-1MR for the 
development of claims for service 
connection for asbestos-related 
diseases, including development to 
corroborate the Veteran's claim of 
asbestos exposure while serving aboard 
the U.S.S. York County from 1957 to 1961 
and the U.S.S. Compton from 1968 to 1970 
while they were undergoing 
overhaul/renovations, especially in the 
radio room where he worked as a 
radioman.  See, for example, M21-1MR, 
Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29; M21-1MR, Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9.

4.  After all additional available 
evidence has been obtained and 
associated with the claims file, 
schedule the Veteran for a VA 
respiratory examination by an 
appropriate medical doctor with 
expertise in the field of asbestos 
related diseases.  The claims file 
should be provided to and reviewed by 
the examiner, who should indicate in 
his/her report that said review has been 
accomplished.  All necessary diagnostic 
tests and/or studies, including X-rays 
and a pulmonary function test, should be 
conducted to determine the diagnosis of 
all current lung disorders.  After 
reviewing the claims file and examining 
the Veteran, the examiner should provide 
answers to the following questions:

i.  What are the diagnosis for 
each of the Veteran's lung 
disorders?

ii.  As to each diagnosed lung 
disorder, is it at least as 
likely as not (i.e., at least 
a 50 percent probability) that 
it is related to any disease, 
injury, or event incurred 
during service including the 
alleged asbestos exposure?

In providing the above opinions, the 
examiner should consider the Veteran's 
employment history before and after 
service, his military service as a 
radioman aboard multiple ships 
(including  any evidence obtained 
supporting his history of working on 
ships undergoing overhaul/renovation), 
and the medical evidence of record as 
well as the appellant's competent lay 
claims regarding experience observable 
symptoms of a lung disorder in-service 
and since that time even when records 
are negative for symptoms of or a 
diagnosis of a chronic disability.  

If the examiner determines that he/she 
cannot provide an opinion without 
resorting to speculation, the examiner 
should explain the inability to provide 
an opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be provided 
because the limits of medical knowledge 
have been exhausted or whether 
additional testing or information could 
be obtained that would lead to a 
conclusive opinion.  Jones v. Shinseki, 
23 Vet. App. 382, 389 (2010).  In this 
regard, the RO/AMC should ensure that 
any additional evidentiary development 
suggested by the examiner be undertaken 
so that a definite opinion can be 
obtained.

The examiner should give a detailed 
explanation for the reasons for the 
opinion(s) provided.  The medical 
reasons for accepting or rejecting the 
Veteran's theories of entitlement should 
be set forth in detail

5.  After all necessary assistance has 
been provided in developing the 
Veteran's claim (including ensuring the 
adequacy of the VA examination report), 
the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued 
to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


